Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1996, which ruled that A Caring Hand, Inc. was liable for unemployment insurance contributions on remuneration paid to claimant and to those similarly situated.
*944Claimant worked as a homemaker for A Caring Hand, Inc. (hereinafter Caring Hand), a business that provided domestic help to predominantly elderly and infirm clients. The record contains substantial evidence to support the conclusion of the Unemployment Insurance Appeal Board that Caring Hand exercised sufficient direction and control over claimant’s work to establish her status, and that of all other individuals similarly situated, as employees (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). Caring Hand determined the terms of claimant’s employment, including the hours of her workday and the amount of her salary, which was paid directly to claimant on a weekly basis by Caring Hand, regardless of whether it had received payment from the client. Further, claimant was precluded, pursuant to a written agreement, from accepting employment from one of Caring Hand’s clients within 90 days of leaving its employ and she was admonished that repeated absences from work would result in her dismissal. It is noteworthy that claimant had no business cards, business bank account or any other indicia of self-employment. We conclude that the Board’s finding of an employment relationship in this matter should not be disturbed (see, Matter of Gentile Nursing Servs. [Roberts], 65 NY2d 622; Matter of Kimberg [Hudacs], 188 AD2d 781).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.